Title: To George Washington from Colonel Richard Gridley, 13 May 1776
From: Gridley, Richard
To: Washington, George



Sir
Boston May 13, 1776.

I receivd your Excellencys Orders of 20th April with the Copy of the request of the Comtee of Congress Inclos’d, and have agreeable thereto been to Cape Ann, & made a Critical Survey of the Same: The Plan that Accompanys this, is a Survey made by Mr Holland, which I Luckily met with, and have Examin’d in the Essential parts, & have added the Soundings & some Shoals which that plan had not, & have been as Correct as the time woud permit; I have also sent plans of the Several Forts Erected at Glocester, which you’l please to Observe by the red Letters referr’d to in the Plans; the Letter H which is at Mussel point & is a Height well adapted for a Fort of Six Battering Cannon, which will greatly annoy any Ships coming into the Harbour, as they must come near it to avoid a Shoal, & the Battery being on such an Eminence, it cannot be hurt from the Ships Tops, and the Fort being only an Oblong Square picketted, will be easily & gladly made by the Inhabitants, & can be easily reinforc’d, or retreat with Safety: In my opinion this Harbour is a place of Great Consequence to keep possession of—at present there is 250 men to Guard it, but they are dispers’d from Squam round the Cape to Glocester which is a Great Extent, & they cant Suddenly be collected together: They want Cannon Ammunition & men—Shoud there be an Alarm they cannot be assisted from any place nearer than Ipswich which is twelve Miles distance: They Inform me four hundred of their men are Inlisted into the Army, and very few remain fit for Service. Manchester Eight miles on this side Glocester is without any men or Fort, a Company of men & a Small ridout (with three or four Cannon) made there at small Expence woud be the Safety of that place, which place being cutt off, woud greatly hinder the Communication with Cape Ann; as from that place to Beverly, there is Water enough for the whole navy of England to Anchor there: I have mentiond to several members of the Court here, the necessity (in my Opinion) of their

furnishing Glocester with Cannon & men, as a Fleet is daily expected, and may do mischief before the Congress can have time to Act their pleasure from this representation—Fort Hill & Dorchester point Forts, Charles Town Fort & the Fort on Noddles Island are now in a posture of Defence, with platforms Laid, & Cannon Mounted on them, except Noddles Island which will soon be done; Three Cannon are Mounted on the Works at Castle William, & as soon as an Embrazure & platform can be finish’d, a Cannon will be mounted; We shall be most Backward in the Laboratory way, which I shall not be backward in hastning with all my Influence. At Glocester I recd Your Excellencys Letter of 28 April, which Surpriz’d me at first, but when I consider’d the Fears of the people in General in this Town, their Ignorance of military Works, their aptness to prate of things they don’t understand, & in many of them a Malignant, Deceitfull disposition my surprise ceas’d: I know I have Exerted every nerve to the utmost in my power to forward the Works; the Soldiers have Complaind their Duty has been more Severe since the possession of Boston than before, for the whole were every day on Duty of Fatigue or Guard: I have press’d the members of the Court & the Inhabitants of this Town to lend their Assistance, & after some Consideration, have Effected their Aid: It is my strongest Inclination to forward every thing for the good of the Country Maugre the Insinuation of Detractors—I woud have sent Plans of the Forts here, but have not time at Present, as I must set forward this day for New London & am with Great Regards Your Excellencys Most Obedt Servt

Richd Gridley

